Citation Nr: 9924513	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
healed fracture of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to January 
1981 and active duty for training from February to November 
1988 and from July to August 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1991 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO) which assigned an increased rating of 20 percent for 
right foot disability, and denied a compensable rating for 
residuals of healed fracture of the left leg.  This matter 
was previously before the Board in September 1994 and in 
January 1997, and was remanded to the RO for further 
evidentiary development. The RO has continued to deny the 
veteran's claims for the conditions at issue, and has now 
returned the case for further appellate consideration.

The Board also notes that in December 1990 the veteran made a 
claim for service connection for arthritis in his feet, 
ankle, and tibia.  By rating action in March 1995, the RO 
denied service connection for arthritis of the left foot and 
ankle.  In June 1995 the veteran filed a notice of 
disagreement with the March 1995 rating action.  In a January 
1996 supplemental statement of the case the RO continued the 
denial of service connection for arthritis of the left foot 
and ankle, and the denials of increased ratings for the right 
foot disability and for the healed fracture, distal third, 
left fibula.  In an accompanying letter, the RO notified the 
veteran that if the supplemental statement of the case 
contained an issue that was not included in the substantive 
appeal, he had to respond within 60 days to perfect the 
appeal as to the new issue.  The record reflects that the 
veteran has not perfected the appeal as to service connection 
for arthritis of the of the left foot and ankle; hence that 
issue is not before the Board and will not be considered 
herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right foot disability is 
manifested by complaints of chronic pain, limitation of 
motion of the ankle, marked limitation of motion of the right 
great toe MP joint, with pain, mild hallux valgus with 
arthritic changes, traumatic arthritis of the right foot and 
ankle, and functional loss due to pain during flare-ups or 
when used repeatedly; there is no evidence of ankylosis of 
the right ankle. 

3.  The veteran's service-connected residuals of a healed 
fracture of the left leg are manifested by complaints of 
intermittent symptoms, complaints of pain due to prolonged 
periods of weight bearing, limitation of motion of the left 
ankle, functional loss due to pain during flare-ups or when 
used repeatedly; there is no evidence of ankylosis of the 
left ankle. 


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for the veteran's right 
foot disability.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5271, 5280, 5284 (1998).

2.  A 10 percent rating is warranted for the veteran's 
residuals of a healed fracture of the left leg.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5270 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1989 the veteran filed claims for service 
connection for right foot fractures and for a broken left 
fibula.

On VA examination in January 1990 the veteran reported that 
in August 1989 he had several fractures in the right foot and 
broke his left fibula when he was run over by an automobile.  
Examination showed a well-healed fracture, remote, of the 
fibula, distal third.  The right foot bones were noted to be 
markedly demineralized.  There was permanent hallux valgus 
deformity with osteophytic spur formation about the first MP 
joint.  No fractures were seen.  The diagnoses were traumatic 
hallux valgus of the right foot and healed fracture of the 
left fibula, lower third. 

By rating action in April 1990 the RO granted service 
connection for hallux valgus deformity, with osteophytic spur 
formation about the first metatarsophalangeal joint of the 
right foot, with bony demineralization, and assigned a 10 
percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5289.  The RO also granted service connection for a 
healed fracture of the distal third of the left fibula, and 
assigned a noncompensable rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

In a December 1990 statement, the veteran indicated he wished 
to "reopen" his claim for service-connected disability.  He 
claimed he developed arthritis in his feet, ankle, and tibia, 
and contended that this condition was secondary to his 
service-connected disabilities.  He reported receiving 
treatment at the Pensacola VAMC.

On VA examination in March 1991 the veteran reported that his 
right and left foot and lower ankle were tender and painful 
when standing or walking.   Physical examination showed that 
he ambulated with the right lower extremity externally 
rotated approximately 30 degrees and toe #1 was extended 
approximately 20 degrees.  His legs were noted to be 
symmetrical and nontender.  Examination of his ankles showed 
that they were non-tender, and there was no deformity or 
instability including no anterior drawer sign bilaterally.  
He had decreased sensation to pinprick in the right medial 
malleolar area, which did not follow a dermatomal pattern.  
His left foot was found to be normal.  His right foot had a 
hypertrophic type deformity in the metatarsophalangeal joint 
of #1 on the medial aspect, with associated mild tenderness.  
He had full range of motion of passive motion, active 
extension to approximately 20 degrees, and active flexion to 
approximately 30 degrees.  The diagnoses were hallux valgus 
deformity with history of associated osteophytic formation, 
right metatarsophalangeal joint #1, and status post left 
fibula fracture, with no apparent residual complications. 

Based on the March 1991 VA examination, by rating action in 
March 1991 the RO granted a 20 percent rating for the 
veteran's service-connected hallux valgus deformity, with 
osteophytic spur formation about the first 
metatarsophalangeal joint of the right foot, with bony 
demineralization.  

Received in June 1991 was the veteran's notice of 
disagreement, along with a report from a private physician, 
Robert D. Siwicki, D.P.M., P.A.  In the report, Dr. Siwicki 
indicated that he saw the veteran in May 1991 regarding an 
incident that occurred while he was on active duty in August 
1989, and his feet and ankles were run over by a car backing 
up.  He was reportedly in a left foot cast for approximately 
six weeks, and on the right for twelve weeks.  Dr. Siwicki 
opined that the veteran had no problems with the left foot 
and ankle.  He had limited range of motion in the right first 
metatarsophalangeal joint and in the lesser metatarso-
phalangeal joints.  He excessively pronated with the midfoot 
region, and had pain on both sides of the midfoot region when 
standing for long periods of time.  X-rays of the right foot 
and ankle in weight-bearing positions showed severe arthritic 
changes in the subtalar joint and midfoot subtalar joint 
area, and hallux limitus developing in the first 
metatarsophalangeal joint.  Dr. Siwicki made several 
recommendations for treatment, including surgery to stabilize 
the foot under the ankle.  

On VA examination of the feet in February 1992, the veteran 
reported aching in the left foot if he stood for very long, 
and almost constant right foot pain.  He had difficulty 
walking across the floor  with his shoes off, without holding 
on to something.  He wore special shoes and used orthotics at 
times.  Examination showed both feet were grossly deformed, 
and the right navicular did not shift medially.  He could not 
stand on his toes or heels.  He could dorsiflex the ankles to 
about 15 degrees, and plantar flex to about 10 degrees.  The 
pertinent diagnoses were post traumatic arthritis with 
deformity, right foot and ankle, post traumatic arthritis, 
left foot and ankle, and hallux valgus, bilaterally.

In September 1994 the Board remanded this matter to the RO 
for further evidentiary development.  Specifically, the Board 
found that the February 1992 VA examination was inadequate 
for evaluation purposes.  The RO was directed to contact the 
veteran and request that he provide the names and addresses 
of all health care providers who had treated him for symptoms 
related to his lower extremities, and after securing the 
necessary releases, to then schedule the veteran for a VA 
orthopedic examination.

In a letter dated in October 1994 the RO requested that the 
veteran provide the names and addresses of all health care 
providers, VA or private, who had evaluated or treated him 
for symptoms related to his lower extremities since June 
1990.

Received in November 1994 were outpatient treatment records 
from the Pensacola VA medical center (VAMC) showing treatment 
for various unrelated conditions, as well as treatment for 
the veteran's lower extremities.  In October 1990 he reported 
his feet were stiff and painful, and that the pain increased 
with walking.  After walking his feet were tender and 
inflamed, and the right was worse than the left.  Objective 
examination of the right foot showed decreased range of 
motion in the ankle, and medial prominence in the area of the 
navicular.  Examination of the left foot showed mild 
tenderness over the inferior aspect of the lateral malleolus.  
In December 1990 he complained of pain in the right foot with 
walking and examination showed a prominence over the 
navicular area medially with only minimal tenderness to 
palpation.  In February 1991 the veteran reported crepitus 
and occasional swelling in the right ankle.  Examination 
showed he had crepitus of the right ankle with dorsiflexion, 
but no edema or erythema.  It was noted that the VA did not 
have orthopedic or podiatric services available at that 
clinic, and he was to receive a fee basis card to cover 
services related to his service-connected problems.  In May 
1991 he was seen for follow-up for right foot and ankle 
problems, secondary to trauma.  In September 1991 he reported 
that he had seen a podiatrist, then went to the Montgomery 
VAH, and was referred to the Birmingham VAMC for evaluation.  

On VA examination in January 1995 the veteran reported that 
the right foot was more symptomatic, and that the pain was 
primarily in the midfoot and forefoot.  Pain was worsened by 
weightbearing and particularly noted upon first arising in 
the morning or after being seated for a few minutes and then 
arising.  The left foot and ankle were said to be 
intermittently symptomatic, and he had some discomfort upon 
first arising in the morning.  Prolonged periods of 
weightbearing led to aching pain of the left ankle, and he 
said that he put his shoes on even to go to the bathroom in 
the middle of the night.  He wore a molded insert in the 
right shoe, and was most comfortable in a soft, hightop shoe 
with a rigid sole to prevent flexion in the midfoot and toe 
region.  He was employed as an installer of security alarms 
and had to do a lot of standing, walking, and crawling, which 
caused him problems at times.  

Examination in 1995 showed that he moved with a good overall 
gait pattern while wearing hightop athletic shoes.  Both 
ankles had 10 degrees of dorsiflexion, the right ankle had 30 
degrees of plantar flexion, and the left had 40 degrees.  He 
had tenderness to palpation about the lateral aspect of the 
right ankle, and increased pronation of both feet and ankles, 
with a grade II bilateral pes planus.  He had mild hallux 
valgus of the right foot with degenerative enlargement in the 
MP joint of the great toe on the right, and marked tenderness 
to palpation of the MP joint.  Active range of motion was no 
more than 5 degrees of dorsiflexion or 5 degrees of plantar 
flexion.  He had marked prominence and tenderness over the 
right navicular area.  He had decreased subtalar motion of 
the right foot, no evidence of Achilles tendon spasm or 
displacement, and no plantar tenderness noted.  He had 
essentially full, passive range of motion of the other toes 
of the right foot.  Examination of the left foot revealed 
tenderness of the distal fibula and lateral malleolar region.  
He performed a fair toe walk and had some difficulty with 
heel walking secondary to complaints of heel pad tenderness.  
He was able to slowly squat and arise again.  

The impressions on VA examination in 1995 were traumatic 
arthritis of the right foot and ankle with a history of 
navicular fracture, fracture of proximal phalanx of the right 
great toe, and fracture of second, third, and fourth 
metatarsals, and mild hallux valgus with arthritic changes 
and marked limitation of motion of the MP joint of the right 
great toe, and limitation of motion of the right ankle.  He 
also had residuals of the left foot and ankle injury with 
history of distal fibular fracture.  The examiner commented 
that there were no definite arthritic problems noted on 
examination of the left foot and ankle.  The examiner opined 
that the pes planus was a congenital condition, and although 
its presence was particularly noted on the right due to 
prominence of the navicular secondary to the old fracture, 
there were no real problems or symptoms due to the pes 
planus.  The examiner opined that prolonged periods of 
weightbearing were going to cause increased pain, 
particularly on the right.  The examiner also noted that 
although no definite findings of arthritis were noted in the 
left foot and ankle, any pain or discomfort in the left foot 
and ankle was related to the service-connected injury.  

A 1995 x-ray of the left foot showed an essentially normal 
left forefoot and midfoot.  An x-ray of the right foot 
demonstrated hallux valgus angulation with some degenerative 
arthritis changes at the first metatarsal phalangeal joint.  
X-rays showed some degenerative changes at the right 
talonavicular joint and naviculocuneiform joint, which could 
indicate post-traumatic arthritis, and also showed an 
essentially normal left ankle.

In January 1997 the Board again remanded this matter to the 
RO for further evidentiary development.  Specifically, the RO 
was directed to contact the veteran and request he provide 
the names and addresses of all health care providers who 
treated him for symptoms related to his lower extremities, 
and after securing the necessary releases, the RO was to 
obtain copies of the records, including treatment records 
from the Montgomery VAMC and Birmingham VAMC.  The RO was 
also directed to schedule the veteran for a VA orthopedic 
examination pursuant to the mandates of DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In a letter dated in February 1997 the RO requested that the 
veteran provide the names and addresses of all health care 
providers, VA or private, who had evaluated or treated him 
for symptoms related to his lower extremities since January 
1995.  

Received in March 1997 from the Montgomery VAMC were several 
treatment records dated from August to December 1991.  In 
August 1991 the veteran was seen for multiple fracture of the 
right foot, with pain on walking.  Examination of the right 
foot revealed decreased subtalar motion, valgus deformity, 
and a bunion.  An x-ray of the right foot showed hallux 
valgus, pes planus deformity, and arthritic changes to the 
intertarsal joints.  

A May 1997 letter from the Birmingham VAMC showed that there 
were no records at that facility for the veteran.  

Received in October 1997 was a statement from the veteran in 
which he reported he had been treated at the Pensacola VA 
outpatient clinic since 1991 for his joint pain (arthritis) 
from a previous injury to the left leg and for a right foot 
condition.

Received in March 1998 were outpatient treatment records from 
the Pensacola VAMC, several of which had been previously 
associated with the claims folder.  In a treatment note in 
March 1996 the veteran indicated that he was scheduled to be 
seen the next day, but his feet had been hurting so he came 
for evaluation.  Examination showed that he had no difficulty 
in walking.  The assessment was alteration in comfort related 
to constant pain in both feet and ankles.  The next day he 
was seen for a fee basis evaluation for his feet, and it was 
noted that he had been seen by a podiatrist for his service-
connected foot condition.   

On VA examination of the bones in March 1998 the examiner 
provided a detailed description of a review of the veteran's 
medical records and past medical history.  It was noted that 
the veteran reported that since the injury in service, he had 
been troubled with pain on standing for long periods of time, 
and also claimed a periodic, severe, pinching pain in the 
right instep, which caused him to drop to his knees in severe 
pain.  He reported that he had not worked since July 1997, 
when he was laid off, and indicated that he had been able to 
perform all of his duties.  He claimed that the right foot 
was worse than before, with pain along the right lateral 
instep toward the outside of the ankle, and pain on pressure 
at the first metatarsal joint.  He indicated that he had left 
foot pain only if he was on his feet for a long period of 
time, and identified the area of pain along the lateral 
malleolus and across the instep.  The examiner noted 
difficulty in obtaining clear, specific details from the 
veteran, and indicated that he was vague about expressing a 
description of his discomfort.  Examination showed that the 
only bony deformity was from the prominence in the medial 
aspect of the right foot, in the area of the navicular bone.  
The examiner noted that when the veteran was first examined, 
he was resistive to the point that there was 0 degrees of 
dorsiflexion and less than 10 degrees of plantar extension of 
the right foot.  It was also noted, however, that when he 
stood, placing all of his weight onto the right foot, he was 
able to lift the right heel and left heel off the floor by at 
least two or three centimeters without discomfort.  His gait 
was found to be essentially normal.  The examiner noted that 
the veteran was examined later with his shoes and socks on 
and at that time he had greater range of dorsiflexion and 
plantar extension of the right foot, equal to the left, and 
had normal inversion and eversion of the right ankle.  The 
diagnoses were degenerative arthritis of the right navicular 
joint and hallux valgus of the right great toe.  

On VA joints examination in March 1998 the examiner noted 
that a review of the claims folder and the 1997 Remand had 
been conducted.  The examiner detailed the veteran's history 
of injuring his feet and ankles during service, as well as 
the findings on prior VA examinations, and indicated that his 
symptomatology was essentially unchanged since the last VA 
examination in 1995.  The veteran reported having chronic 
right foot pain, particularly in the mid-foot and fore foot 
region, to include the right great toe, which was made worse 
by weight bearing.  The left foot and ankle remained 
intermittently symptomatic and continued to be aggravated 
primarily by prolonged periods of weight bearing.  He 
reported discomfort upon first arising in the morning.  He 
previously wore a molded insert in the right shoe, but needed 
a replacement.  He was currently a full-time college student.  

Examination in July 1998 showed that the right ankle had 10 
degrees of dorsiflexion and 30 degrees of plantar flexion, 
with no pain on motion.  The left ankle had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with no pain 
on motion.  There was no swelling of either ankle.  There was 
tenderness to palpation over the lateral aspect of the right 
ankle and over the distal fibula region of the left ankle.  
On range of motion testing of the right great toe MP joint, 
active and passive motion was only 5 degrees of dorsiflexion 
and 5 degrees plantar flexion, with pain on motion.  The 
remainder of the right toes had full range of motion.  He 
continued to have marked prominence and tenderness in the 
right navicular area.  There was decreased subtalar motion of 
the right foot, and full subtalar motion on the left.  There 
was no deformity of the left foot.  He had mild plantar 
callus on the under surface of the right great toe.  There 
was no evidence of Achilles tendon or displacement, and no 
plantar tenderness.  He had full range of motion of the left 
toes.  An x-ray of the right ankle showed some degenerative 
changes in the foot associated with an old navicular injury.  
An x-ray of the right foot showed hallux valgus and 
degenerative changes at the first metatarso-phalangeal joint.  
An x-ray of the left ankle showed satisfactory healing of the 
distal fibula fracture with no important sequelae, and an x-
ray of the left foot showed that it was normal.  The 
impressions were traumatic arthritis of the right foot and 
ankle, with history of navicular fracture, fracture of the 
proximal phalanx of the right great toe, and fracture of the 
second, third, and fourth metatarsals, mild hallux valgus 
with arthritic changes and marked limitation of motion of the 
MP joint of the right great toe, limitation of motion of the 
right ankle, residuals of left foot and ankle injury with 
history of distal fibula fracture, and bilateral grade II pes 
planus.  

In addressing the specific Remand directives, the examiner in 
March 1998 noted no evidence of weakened movement, excess 
fatigability, or incoordination in the right or left lower 
extremities.  There was mild pain on motion of the MP joint 
of the right great toe.  The examiner opined that the 
veteran's pain could further limit functional ability during 
flare-ups or when used repeatedly over a period of time, 
particularly in the right foot, but noted that it was not 
feasible to attempt to portray this in terms of additional 
range of motion loss as this could not be determined with any 
degree of medical certainty.  The examiner noted that the 
problems with his right foot and ankle were related to the 
trauma inflicted secondary to the service-related injury.  It 
was also noted that prolonged periods of weight bearing was 
going to cause him increased pain, particularly on the right.  
The examiner also opined that any pain or discomfort about 
the left foot and ankle was related to the service-connected 
injury.  


Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

As a preliminary matter, the Board notes that in a letter 
dated in February 1997, the RO requested that the veteran 
provide the names and addresses of all health care providers, 
VA or private, who had evaluated or treated him for symptoms 
related to his lower extremities since January 1995.  
Although it was noted in a March 1996 VA treatment record 
that the veteran had been seen by a podiatrist for his 
service-connected foot condition, the Board notes that the 
veteran has not provided the name and address of this private 
medical provider.  In an October 1997 statement the veteran 
reported that he had received VA treatment only.  The Board 
notes that the duty to assist is not always a one-way street, 
and although incumbent upon the RO, the veteran is also 
charged with the duty to assist in the development of his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Hence, no further assistance to the veteran is required to 
comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a). 

Entitlement to an increased rating for a right foot 
disability.

The RO has most recently evaluated the veteran's service-
connected right foot disability under the rating criteria for 
other injuries of the foot, 38 C.F.R. § 4.71a, DC 5284, and 
has assigned a 20 percent disability rating.  A 10 percent 
rating is assigned for moderate foot injuries.  A 20 percent 
rating is warranted for moderately severe foot injuries.  A 
30 percent rating is warranted for severe foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The right foot disability was previously evaluated under the 
rating criteria for unilateral hallux valgus, for which the 
maximum rating available is 10 percent.  Unilateral hallux 
valgus is rated 10 percent disabling where there has been 
surgery, with resection of the metatarsal head.  A 10 percent 
rating is also for assignment where hallux valgus is severe, 
if equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.

A 10 percent rating is warranted for moderate limitation of 
motion of the ankle.  A 20 percent rating is warranted for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Dorsiflexion of the ankle to 20 
degrees and plantar flexion to 45 degrees are considered 
full.  38 C.F.R. § 4.71, Plate II.

There is evidence showing that the veteran has traumatic 
arthritis of the right foot.  Arthritis due to trauma, that 
is substantiated by x-ray findings may be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Where, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the codes, a rating of 10 percent will be assigned for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Diagnostic Code 5003.  

The Board notes that it appears that the most appropriate 
diagnostic code in this case, based on the objective medical 
history and examinations, is Diagnostic Code 5284, especially 
since this code allows for higher evaluations of the service-
connected right foot disability than does Diagnostic Code 
5280, which carries a maximum 10 percent disability rating; 
there is no specific code that is applicable to limitation of 
motion of a toe; and the highest rating for limitation of 
motion of the ankle is 20 percent.  

On VA examination in  March 1998, the veteran complained of 
chronic right foot pain, particularly in the midfoot and 
forefoot and right great toe, made worse by weightbearing.  
Examination showed the right ankle had 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion, with no pain 
on motion.  Active and passive motion of the right great toe 
MP joint was 5 degrees of dorsiflexion and 5 degrees plantar 
flexion, with pain on motion.  There was marked prominence 
and tenderness in the right navicular area, and decreased 
subtalar motion.  He had mild plantar callus under the right 
great toe.  X-rays showed evidence of traumatic arthritis in 
the right foot, ankle, and toes.  

The Board finds that the combination of the veteran's 
objective right foot symptoms, including consideration of his 
complaints of chronic right foot pain, and the VA examiner's 
opinion that his pain could further limit his functional 
ability during flare-ups or when used repeatedly over a 
period of time, tends to show that he has severe disability 
in his right foot as a result of the injury in service.  
Hence, a 30 percent rating pursuant to Diagnostic Code 5284, 
and with consideration of 38 C.F.R. § 4.40, DeLuca, supra, is 
warranted.  The Board also notes the examiner indicated that 
prolonged periods of weight bearing would cause increased 
pain.  Although the examiner indicated that it was not 
feasible to portray his functional loss in terms of 
additional range of motion loss, and there was no evidence of 
weakened movement, excess fatigability, or incoordination in 
the right lower extremities, the Board nonetheless finds that 
the totality of the veteran's right foot disability is 
sufficient to warrant a 30 percent rating.  

A higher rating would not be warranted under Code 5270, which 
provides that ankylosis of the ankle may be rated at 40 
percent when the ankle is ankylosed in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than ten 
degrees or with abduction, adduction, inversion or eversion 
deformity.  In this case the veteran has motion of the ankle 
and while limited, there is no evidence of ankylosis.



Entitlement to a compensable rating for residuals of a healed 
fracture of the left leg.  

The RO has rated the veteran's residuals of a healed fracture 
of the left leg under Diagnostic Code 5271.  Under that 
Diagnostic Code, a 10 percent rating is warranted for 
moderate limitation of motion of the ankle, and a 20 percent 
rating for marked limitation of motion.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  It is noted that 
dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  38 
C.F.R. § 4.71, Plate II.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

On VA examination in March 1998 the veteran reported that his 
left foot and ankle remained intermittently symptomatic and 
continued to be aggravated primarily by prolonged periods of 
weight bearing.  The left ankle had 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with no pain 
on motion.  There was tenderness to palpation over the distal 
fibula region of the left ankle.  An x-ray of the left ankle 
showed satisfactory healing of the distal fibula fracture 
with no important sequelae, and an x-ray of the left foot 
showed that it was normal.  The impressions included 
residuals of left foot and ankle injury with history of 
distal fibula fracture.  The examiner noted no evidence of 
weakened movement, excess fatigability, or incoordination in 
the left lower extremities.   The examiner opined that the 
veteran's pain could further limit functional ability during 
flare-ups or when used repeatedly over a period of time, 
particularly in the right foot, but noted that it was not 
feasible to portray this in terms of additional range of 
motion loss.  Prolonged periods of weight bearing caused him 
increased pain.  The examiner specifically indicated that any 
pain or discomfort about the left foot and ankle was related 
to the service-connected injury.  

The Board finds that although the veteran's painless 
limitation of motion of the left ankle would not alone be 
characterized as "moderate", this limitation of motion, 
considered with the objective evidence of record, his 
complaints of intermittent symptoms, including pain, and the 
finding that prolonged periods of weight bearing would cause 
him increased pain, establish that the service-connected 
disability may be considered "moderate".  Therefore, with 
consideration of 38 C.F.R. §§  4.40, 4.59 and DeLuca, a 10 
percent rating is warranted.  However, even with 
consideration of the factor of pain, the demonstrated 
functional limitations which may be related to the veteran's 
service-connected disability are no more than moderate.  
Additionally, a higher rating, pursuant to Diagnostic Code 
5270, would require ankylosis of the ankle, which is not 
shown by the evidence of record.  


ORDER

A 30 percent rating for a right foot disability is granted, 
subject to the regulations governing the payment of monetary 
awards.

A 10 percent rating for residuals of a healed fracture of the 
left leg is granted, subject to the regulations governing the 
payment of monetary awards.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

